   Case: 3:18-cr-00032-TMR Doc #: 175 Filed: 06/05/19 Page: 1 of 2 PAGEID #: 949



                              UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION AT DAYTON


UNITED STATES OF AMERICA,                         :       CASE NO.: 3:18-CR-32-TMR-2

               Plaintiff,                         :

              v.                                  :       HONORABLE THOMAS M. ROSE
TAWNNEY M. CALDWELL,                              :

               Defendant,

______________________________________________________________________________
RESPONSE TO DEFENDANT’S MOTIONS FOR PRE-PROCEEDING PRODUCTION
OF CONFIDENTIAL RECORDS FOR PRETRIAL MITIGATION INVESTIGATION
______________________________________________________________________________


       The Government is in receipt of defendant’s Motions for Pre-Proceeding Production of

Confidential Records for Pretrial Mitigation Investigation. (R. 170 and 171). In those Motions,

Defendant asks the Court to compel the Government to produce discovery of certain specified

records. The Government has confirmed that it does not possess any of the identified records.

The Government does, however, have records that contain mental health information. Those

items shall be submitted to the Court in camera for a determination if those items should be

disclosed to defense counsel.

       In speaking with counsel for Defendant, it is understood that the Motions alternatively

seek this Court to grant an order permitting defense counsel to obtain the specified records.

While the Government does not oppose the request for records that contain the sought after

mitigation material, it is believed that these records also contain confidential and sensitive

information that is not relevant to mitigation and which would not fit the criteria of information
  Case: 3:18-cr-00032-TMR Doc #: 175 Filed: 06/05/19 Page: 2 of 2 PAGEID #: 950



being sought. Therefore, the Government requests the Court hold a hearing or teleconference on

the Motion to discuss the matter further.



                                                    Respectfully submitted,

                                                    BENJAMIN C. GLASSMAN
                                                    United States Attorney


                                                    s/Amy M. Smith
                                                    Amy M. Smith (0081712)
                                                    Assistant United States Attorney
                                                    200 West Second Street, Suite 600
                                                    Dayton, Ohio 45402
                                                    (937) 225-2910
                                                    Fax: (937) 225-2564
                                                    Amy.Smith2@usdoj.gov

                                                    s/Michael J. Hunter
                                                    MICHAEL J. HUNTER (0076815)
                                                    Assistant United States Attorney
                                                    Attorney for Plaintiff
                                                    303 Marconi Boulevard, Suite 200
                                                    Columbus, Ohio 43215
                                                    Phone: 614-469-5715
                                                    Fax: 614-469-2200
                                                    Email: michael.hunter@usdoj.gov

                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Response was served this 5th day of June,

2019, on defense counsel via the Court’s ECF filing system.



                                                    s/Amy M. Smith
                                                    AMY M. SMITH (0081712)


                                                    s/Michael J. Hunter
                                                    MICHAEL J. HUNTER (0076815)
